Citation Nr: 0119158	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure during 
service.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A hearing was held on May 22, 2001 before Bettina S. 
Callaway, a member of the Board sitting in Pittsburgh, 
Pennsylvania, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000) and who is rendering the determination in this case. 

The Board will address the issue of entitlement to service 
connection for PTSD in the REMAND section of this action.


FINDINGS OF FACT

1.  In the last unappealed decision, dated in January 1998, 
the RO denied the veteran's claims of entitlement to service 
connection for a skin disorder as a residual of Agent Orange 
(herbicides) exposure during service and for residuals of a 
left leg injury, on the basis that the veteran's service 
medical records were negative for these disorders, and there 
was no competent nexus evidence linking any skin disorder or 
left leg injury, diagnosed after the veteran's discharge from 
service, to an incident or injury during service, either on a 
direct or presumptive basis; it appears that the RO denied 
entitlement to service connection for a skin disorder on the 
merits and denied service connection for a left leg disorder 
because the claim was not well grounded. 

2.  The evidence received since the RO's January 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for a skin 
disorder as a residual of Agent Orange (herbicides) exposure 
during service and for residuals of a left leg injury.


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision is final.  38 U.S.C.A. 
5108, 7104, 7105 (West 1991).

2. The evidence received since the January 1998 RO decision 
is new and material, and the veteran's claims of entitlement 
to service connection for a skin disorder as a residual of 
Agent Orange (herbicides) exposure during service and for 
residuals of a left leg injury are reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, 
given the determination below, the veteran is not prejudiced 
by the Board considering the appeal without first remanding 
the case to the RO for initial consideration in light of 
VCAA.  

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of January 1998, the RO originally denied the 
veteran's claim of entitlement to service connection for a 
skin disorder due to exposure to herbicides.  With respect to 
the veteran's claim for a skin disorder due to exposure to 
herbicides, the RO determined that the veteran's service 
medical records were negative for a skin disorder and the 
most recent post-service medical evidence, over 25-years 
later, was negative for a skin disorder.  In a January 1998 
correspondence, the RO informed the veteran of its decision.  
That decision was not appealed, and it is final.  See 
38 U.S.C.A. § 7105.

In April 1999, the veteran submitted a claim to reopen the 
issues of entitlement to service connection for a skin 
disorder due to exposure to herbicides.  In November 1999, 
the RO denied the veteran's claim to reopen based on a 
finding that the evidence submitted since the last final 
decision was not new and material.  Subsequently, the veteran 
timely appealed the RO's November 1999 decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision in 
January 1998 were the appellant's service medical records, 
post-service medical records, and statements provided by the 
veteran.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in January 
1998, and finds it to be new and material and sufficient to 
reopen with respect to both issues.  First, with respect to 
his skin disorder, the veteran testified before the 
undersigned in May 2001 that he had been receiving routine 
treatment from VA.  He further testified that a VA physician 
told him that his current skin disorder is related to 
exposure to Agent Orange during service, although the veteran 
added that the VA physician refused to officially make the 
opinion part of the record.  Nevertheless, assuming the truth 
of the matter asserted by the veteran, the Board finds his 
testimony in this regard new and material.

Likewise, with respect to his left leg disorder, the veteran 
testified that he injured his left leg during combat with the 
enemy.  This raises the issue of whether the veteran served 
during combat.  38 U.S.C.A. § 1154(b) (West 1991).  When a 
veteran has engaged in combat, VA will accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, disability, or hardships of such service, even 
if there is no official record of such incurrence or 
aggravation in service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. 38 U.S.C.A. § 1154(b) (West 1991).  The Board 
notes that this issue has not been adjudicated with respect 
to the veteran's claim for service connection for a left leg 
injury.  Given that this is a new theory to the veteran's 
case, the Board finds the veteran's testimony in this respect 
new and material evidence.  Furthermore, the issue of combat 
service is intertwined with the veteran's service connection 
claim for PTSD, which will be discussed in the REMAND section 
below.  Therefore, the claim is reopened.

Given that the service connection claims for a skin disorder 
due to exposure to herbicides and for residuals of a left leg 
injury are reopened, the RO must take further action with 
respect to these claims.  The Board will address these issues 
further in the REMAND section of this action.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a skin disorder due 
to exposure to herbicides and for residuals of a left leg 
injury are reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim. See Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims for entitlement to service connection for 
PTSD, a skin disorder due to exposure to herbicides, and for 
residuals of a left leg injury is inadequate for the 
following reasons.  First, the veteran maintains that he 
engaged in combat during his tour in the Republic of Vietnam.  
This is significant because the veteran claims that he 
experienced stressful situations during combat that caused 
him to develop PTSD and sustain a left leg injury, to include 
the knee.  Therefore, further development, as described in 
the instruction section below, is required before addressing 
these issues on appeal.

Second, the veteran should be afforded a VA psychiatric, 
dermatologic, and orthopedic examination, as described in the 
instruction section below.

Third, the Board notes that, although the service medical 
records of record do not indicate that the veteran was 
injured during combat, the veteran's service personnel 
records, which are not of record, may support his 
contentions.  Furthermore, the veteran's complete set of DD 
214s are not of record.  The veteran's complete set of DD 
214s would be helpful because it should indicate whether the 
veteran received a medal or recognition for service during 
combat.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that NPRC search its records for 
any service medical records and personnel 
records, to include DD Form 214s spanning 
his entire time in service, and provide 
any such records found.  The RO should 
document its efforts to obtain records 
from the NPRC, and attach to the claims 
file any responses received in regards 
thereto.  The RO should also specifically 
identify the dates that the veteran 
served in the Republic of Vietnam during 
the Vietnam War.  The RO should make a 
determination as to whether the veteran 
engaged in combat.

4.  The RO should request the veteran to 
provide additional information concerning 
the specific circumstances of his alleged 
service stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, to include the 
stressors described by the veteran in his 
May 2001 testimony, the RO should review 
the file and prepare a summary of the 
veteran's alleged stressors.  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's 
stressor statements, DD 214s and other 
service personnel records should be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
each unit the veteran was assigned to 
while in service for each period during 
which a stressor is alleged to have 
occurred.

5.  After completing the above actions, 
the RO should arrange for the following 
VA examinations.  The rationale for all 
opinions expressed should be explained by 
the respective examiners.  The claims 
file, including a copy of this REMAND, 
must be made available to the respective 
examiners for proper review of the 
medical history.  The examination reports 
are to reflect whether such a review of 
the claims file was made.  The 
examination reports must be typed.  Due 
written notice of the time and place of 
the examination should be given to the 
veteran, and a copy of the notification 
letter should be made a part of the 
claims folder.

(a)  A VA psychiatric examination of 
the veteran to determine the nature 
and extent of any current 
psychiatric disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  With respect to the 
veteran's claimed PTSD, a diagnosis 
of PTSD under DSM IV criteria should 
be made or ruled out.  The RO should 
specify for the examiner any 
stressors verified after 
development.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.

(b)  The RO should also schedule the 
veteran for a VA examination with 
respect to his claimed skin 
disorder.  The examiner should be 
asked to review the claims folder 
determine whether the veteran has a 
current skin disorder and, if so, 
what is the diagnosis.  If there is 
a skin disorder present, the 
examiner should offer an opinion as 
to its etiology, including whether 
it is due to exposure to herbicides 
during service.  The claims folder 
must be made available to the 
examiner for use in the study of the 
veteran's case.  The opinion should 
be stated in terms of whether the 
veteran's claimed skin disorder (if 
present) is "likely," "unlikely" 
or "as likely as not" related to 
an injury or incident in service, or 
exposure to herbicides while in the 
Republic of Vietnam.  A complete 
rationale for all opinions expressed 
must be provided. The examination 
report should be typed.

(c)  The RO should schedule the 
veteran for a VA orthopedic 
examination to determine whether the 
veteran has a chronic left leg or 
knee disability.  If so, the 
examiner should be asked to review 
the claims folder, examine the 
veteran and offer an opinion as to 
its etiology.  The opinion should be 
phrased in terms of whether the 
veteran's left leg disorder is 
"likely," "unlikely" or "as 
likely as not" related to an injury 
or other incident in service.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the Veterans Claims 
Assistance Act of 2000.

8.  The RO should then adjudicate the 
veteran's claims for service connection 
for PTSD, a skin disorder, to include as 
due to exposure to Agent Orange, and a 
leg disorder.  If the benefits sought on 
appeal is not granted to the veteran's 
satisfaction the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



